DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Patent 4,233,709) in view of Hutzell (US Patent 3,820, 195).
Smith teaches a link cutter which is structurally similar to the Applicant’s claimed interchangeable hook and bracket system which includes at least one bracket portion 90 configured to connect to a conveyor system 28, at least one hook portion 26 configured to releasably connect to the at least one bracket portion 90, the at least one bracket portion is a substantially rigid material.  However, Smith et al do not teach the at least one hook portion comprising a substantially flexible material.  Hutzell teaches a hook portion having a resilient nonmetallic material 16.  Regarding claims 1, 15, 17, 18 and 20, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the hook portion of Smith et al, with a resilient or flexible hook portion, in view of the teachings of Hutzell in order to avoid metal to metal interaction between elements.  As for claim 2, the speed of the reference to Smith et al corresponds to the speed of the discharge horn which is very typical of the machinery in the sausage making industry. As for claims 6 and 7, the conveyor system of Smith et al can be oriented in a vertical or horizontal plane which is typical of the sausage industry and thus is deemed to be obvious to a person of ordinary skill at the time the application was filed. In regards to claim 19, the relative size of the width of the hook portions is greater than a width of the bracket portions is believed to be an obvious choice in mechanical design to one of ordinary skill in the art at the time the application was filed.
Allowable Subject Matter
Claims 3-5 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643